
	
		III
		111th CONGRESS
		2d Session
		S. RES. 577
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Ms. Mikulski (for
			 herself and Mr. Cardin) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the remarkable life of
		  patriotism, conviction, and compassion led by Chaplain Henry Vinton
		  Plummer.
	
	
		Whereas
			 Henry Vinton Plummer was born into slavery on July 31, 1844, in Prince George’s
			 County, Maryland and escaped from slavery to serve honorably in the U.S. Navy
			 during the Civil War;
		Whereas
			 Henry Plummer was assigned in 1864 to the Union gunboat U.S.S. Coeur de Lion,
			 which engaged numerous Confederate ships trying to run Union blockades in the
			 Chesapeake Bay and its tributaries during the Civil War;
		Whereas
			 after being honorably discharged from the Navy in 1865, Henry Plummer studied
			 to become a minister, and felt called to serve again in the United States
			 military;
		Whereas
			 in 1866, the 39th Congress passed legislation to establish African-American
			 military units and stipulated that a chaplain be assigned to each
			 regiment;
		Whereas
			 in July 1884, Henry Plummer was appointed the first African-American chaplain
			 in the United States Regular Army with a military rank equivalent of
			 Captain;
		Whereas
			 Chaplain Plummer served for more than 10 years with the Ninth Cavalry and was
			 stationed at Army forts in Kansas, Wyoming, and Nebraska;
		Whereas
			 during his time in uniform, Chaplain Plummer worked to improve education and
			 voter participation and reduce the temptation of gambling, drunkenness, and
			 prostitution among soldiers under his ministry;
		Whereas
			 Chaplain Plummer fought racism and other injustices of the time while serving
			 his country with the Ninth Calvary;
		Whereas
			 Chaplain Plummer’s records in Fort Riley and Fort Robinson noted that he
			 performed admirably in his work among soldiers and in his efforts on behalf of
			 their spiritual well-being;
		Whereas
			 Chaplain Plummer endured racial bias and animosity throughout his time in
			 uniform, including being denied officer housing and being forced to live among
			 enlisted personnel despite holding the Army officer rank equivalent of
			 Captain;
		Whereas
			 in 1894, Chaplain Plummer was court-martialed, convicted, and dismissed from
			 the Army under circumstances tainted by racial and personal animus;
		Whereas
			 the Army Board for Correction of Military Records concluded that personal
			 grudges and racial bias were driving factors that led to Chaplain Plummer’s
			 court-martial;
		Whereas
			 the Army Board for Correction of Military Records noted evidence that shows
			 Chaplain Plummer served his country well and was a highly respected and admired
			 officer;
		Whereas
			 in 2005, the Army Board for Correction of Military Records changed the status
			 of Chaplain Plummer’s military discharge to honorable;
		Whereas
			 despite the unfair and racially charged atmosphere that led to Chaplain
			 Plummer’s conviction and discharge, he continued to ask for reinstatement in
			 the military out of a desire to serve his country;
		Whereas
			 Chaplain Plummer was a devoted family man, minister, veteran, and community
			 leader committed to the principles of liberty and opportunity for which the
			 United States stands; and
		Whereas
			 Chaplain Plummer rose from the depths of slavery to remarkable heights, and led
			 a life of selfless contributions to his country: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the life and patriotism of
			 Chaplain Henry Vinton Plummer;
			(2)expresses its admiration for Chaplain
			 Plummer for his perseverance and resolve in the face of racial oppression in
			 the military history of the United States; and
			(3)congratulates Chaplain Plummer’s extended
			 family for their work to commemorate his life of devotion to helping others
			 while overcoming tremendous adversity.
			
